Citation Nr: 1039634	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-00 377	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for service-connected 
depression with anxiety, adjustment disorder with mixed emotional 
features, with history of bipolar disorder, currently evaluated 
as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1988 to March 1992.

This appeal initially came before the Board of Veterans' Appeals 
(BVA or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The Board Remanded the claim in a December 
2008 decision.  


FINDING OF FACT

On October 18, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, in a communication sent to her 
representative by facsimile in October 2010, indicated that she 
wished to withdraw her appeal.  By a motion submitted to the 
Board on October 18, 2010, the appellant, through her authorized 
representative, moved for withdrawal of this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


